Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: measuring unit and control unit in claims 7 and 8-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Guirguis (US 20180288630) in view of Yerramalli (US 20180287870).
Referring to claim 1, Guirguis discloses a propagation environment recognition method performed by a propagation environment recognition apparatus for measuring an electromagnetic wave, the propagation environment recognition method comprising:
performing measurement of an electromagnetic wave at a measurement point (FIG. 7, Step 706, “UE information measurement reports Location information”. “average pathloss”. Par. 8, “determining, by a UE mounted on a drone, that a threshold is satisfied with regard to an uplink throughput, a downlink throughput, a signal strength, or a signal quality”, “configuring, by the UE, a transmission power or a measurement reporting parameter”. Note that the UE or DMUE measures signal strength of a wireless signal transmitted from the base station.  The wireless signal is an electromagnetic wave. Thus, the 
performing control including, reliability of communication using the electromagnetic wave at the measurement point based on one or more of a measurement result from the performing the measurement of the electromagnetic wave and information on an obstacle detected by a sensor (FIG. 10, steps 1010 and 1020, “determine, by the user equipment (UE) . . . that threshold is satisfied . . . configure a transmission power parameter”. Par. 86, “DMUE threshold may be configured so that the DMUE threshold is likely to be satisfied when the DMUE 802 is located above obstructions of the cellular network. For example, the downlink throughput, uplink throughput, signal strength, or signal quality thresholds may include values that are higher than average values for the DMUE 802”. Note that due to the alternative claim limitation, it is sufficient for prior art to disclose only one of the limitations, in this case, the based on measurement result from the performing the measurement of the electromagnetic wave), 
	Guirguis is not relied on for:  in a case that reliability of communication using the electromagnetic wave at the measurement point is determined to be low, performing measurement of the electromagnetic wave more precisely compared to measurement of the electromagnetic wave in a case that the reliability of the communication using the electromagnetic wave is determined to be high.
	In an analogous art, Yerramalli discloses in a case that reliability of communication using the electromagnetic wave at the measurement point is determined to be low, performing measurement of the electromagnetic wave more precisely compared to measurement of the electromagnetic wave in a case that the reliability of the communication using the electromagnetic wave is determined to be high (Par. 72, the last 6 lines, “Once the measured RSRP for the serving cell falls below the threshold, the UE may be configured to increase the bandwidth for the neighbor cell measurements to improve measurement accuracy, e.g., because the reduced RSRP indicates a higher likelihood of a handover/cell accuracy.  This bandwidth increase to improve accuracy is equivalent to performing measurements more precisely.  Further, note that the increase the bandwidth for measurement to improve accuracy happens only when RSRP is below threshold, thus, when it is not below threshold, the measurement would be at normal measurements).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Guirguis by incorporating the teachings of Yerramalli so that the measurements are adjusted dynamically based on level of measurement, thus,  thereby performing measurements more accurately. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 2, the combination of Guirguis/Yerramalli discloses the propagation environment recognition method according to claim 1,
wherein, in the case that the reliability at the measurement point is determined to be low, the performing control includes: increasing the number of measurement points in a surrounding area to exceed the number of the measurement points in the case that the reliability is determined to be high; measuring another measurement item in addition to a measurement item of the electromagnetic wave for the case that the reliability is determined to be high; or measuring another measurement item different from the measurement item for the case that the reliability is determined to be high (Guirguis, Par. 64, “Additionally, or alternatively, the UE information may identify a pathloss of one or more cells that cover DMUE 702. Additionally, or alternatively, the UE information may identify a signal quality variation based at least in part on network conditions (e.g., a reference signal received quality (RSRQ) metric and/or the like). In some aspects, the ).
Referring to claim 3, the combination of Guirguis/Yerramalli discloses the propagation environment recognition method according to claim 1,
wherein the performing control includes determining the reliability of the communication at the measurement point using one or more of: a reception level of the electromagnetic wave, a reception level at each of a plurality of frequencies, whether or not a line-of-sight from a source of the electromagnetic wave is established at the measurement point, a delay profile of the electromagnetic wave, an arrival direction of the electromagnetic wave, and a position, shape, material, and movement of the obstacle detected by the sensor (Guirguis, Par. 8, “downlink . . . signal strength, or a signal quality associated with the UE”. Par. 64, “reference signal received quality”. Note that the UE receives signals and measures them and sends measurement reports, which reads on reception level of the electromagnetic wave).
Referring to claim 4, the combination of Guirguis/Yerramalli discloses the propagation environment recognition method according to claim 1, wherein the performing the measurement includes measuring a reception level at the measurement point, and the performing control includes determining the reliability of the communication at the measurement point based on the measured reception level (Guirguis, Par. 8, “downlink . . . signal strength, or a signal quality associated with the UE”. Par. 64, “reference signal received quality”. Note that the UE receives signals and measures them and error correction (FEC) at the UE 650”. Note that the UE performs error detection and provides error correction (FEC), thus, it measures the error rate).
Claims 7-10 recite features analogous to the features of claims 1-4, with the exception that claims 7-10 are apparatus claims and claims 1-4 are method claims performed by the apparatus. However, the prior art disclosing claims 1-4 also discloses such apparatus including the measuring unit and control unit. For example, Guirguis in figure 12 disclosing such measuring unit and control unit as the processor and the configuring modules. Thus, claims 7-10 are rejected for the same reasons as set forth above.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Guirguis (US 20180288630) in view of Yerramalli (US 20180287870) and further in view of Whelan (US 20050003827).
Referring to claim 6, the combination of Guirguis/Yerramalli discloses the propagation environment recognition method according to claim 1.
The combination is not relied on for wherein the performing the measurement includes measuring the electromagnetic wave at a plurality of measurement points on a route along which the propagation environment recognition apparatus travels.
	In an analogous art, Whelan discloses performing the measurement includes measuring the electromagnetic wave at a plurality of measurement points on a route along which the propagation environment recognition apparatus travels (Par. 236, “determines RSSI, the values used to measure distance between the access point 14 pairs, based on mobile unit 16 measurements . . . signal measurements at these points can be representative of the midpoint of the propagation path”).
, to modify the combination by incorporating the teachings of Whelan so that the measurements are made at several points and thereby providing improved measurements results. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claim 12 recites features analogous to the features of claim 6. Thus, it is rejected for the same reasons as set forth above.

Allowable Subject Matter

Claims 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the examiner’s statement of reasons for allowance:
The prior art fails to disclose or suggest the limitations “wherein the performing control includes calculating a delay profile at the measurement point using the measurement result from the performing the measurement, and determining the reliability of the communication based on a delay time spread indicated by the calculated delay profile”, as in claims 5 and 11 along with the limitations of the intermediate and base claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  


/FRED A CASCA/Primary Examiner, Art Unit 2644